Exhibit MEDTOX Scientific, Inc. 402 West County Road D St. Paul, MN 55112 Contact: Paula Perry (877) 715-7236 MEDTOX SCIENTIFIC ANNOUNCES RESULTS FOR FOURTH QUARTER AND YEAR-END 2009 ST. PAUL, February 10, 2010 – MEDTOX Scientific, Inc. (Nasdaq:MTOX) today announced fourth quarter and year-end results for the periods ended December 31, For the three-month period, revenues were $19.9 million, compared to $20.8 million from the prior-year period.The Company recorded an operating loss of $0.5 million for the three-month period, compared to operating income of $1.1 million for the prior-year period.The Company recorded a net loss of $0.2 million for the three-month period, compared to net income of $0.4 million for the prior-year period.Loss per diluted share was $0.02 in the fourth quarter of 2009, compared to earnings per diluted share of $0.05 in the fourth quarter of 2008. For the twelve month period, revenues were $84.1 million compared to $85.8 million for the prior-year period.The Company recorded operating income of $2.0 million for the twelve-month period, compared to $9.6 million for the prior-year period. The Company recorded net income of $1.3 million for 2009, compared to $5.6 million for the prior-year period.Earnings per diluted share were $0.15, compared to 2008 earnings per diluted share of $0.62. The
